             Case 1:19-cr-00814-VEC Document 21 Filed 06/05/20 Page 1 of 2




    MEMO ENDORSED
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                        June 4, 2020         ELECTRONICALLY FILED
                                                                             DOC #:
By ECF, Email, and Hand Delivery                                             DATE FILED: 6/5/2020

The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re:     United States v. Peter Volino, 19 Cr. 814 (VEC)

Dear Judge Caproni:

       We represent Peter Volino, the defendant in the above-referenced case. We write
pursuant to Rule 3.A of Your Honor’s Individual Practices in Criminal Cases to request
permission to redact certain portions of the publicly-filed versions of Mr. Volino’s sentencing
memorandum and accompanying exhibits. The proposed redactions consist of:

      •   The home addresses of non-parties; 1

      •   The personal telephone numbers and email addresses of non-parties; 2 and

      •   Information concerning the physical and mental health of non-parties. 3

The government has reviewed the proposed redactions and does not object.



1
    See Fed. R. Crim. P. 49.1(a).
2
  See United States v. Nallani, No. 11 Cr. 20365 (VAR), 2016 WL 4138227, at *4 (E.D. Mich. Aug. 3,
2016) (authorizing redaction of “email addresses and phone numbers” from sentencing materials); see
also Dodona I, LLC v. Goldman, Sachs & Co., 119 F. Supp. 3d 152, 156 (S.D.N.Y. 2015) (authorizing
redaction of telephone numbers from summary judgment materials); Cohen v. Gerson Lehrman Grp.,
Inc., No. 09 Civ. 4352 (PKC), 2011 WL 4336679, at *2 (S.D.N.Y. Sept. 15, 2011) (authorizing redaction
of telephone numbers and email addresses from summary judgment materials).
3
  See United States v. Erie Cty., N.Y., 763 F.3d 235, 244 n.8 (2d Cir. 2014) (approving the redaction of
“medical information” from judicial documents); United States v. King, No. 10 Cr. 122 (JGK), 2012 WL
2196674, at *3 (S.D.N.Y. June 15, 2012) (authorizing redactions to sentencing materials “to avoid
disclosure of records containing medical information regarding the defendant’s daughter and parents”);
United States v. Sattar, 471 F. Supp. 2d 380, 388 (S.D.N.Y. 2006) (authorizing redactions to psychiatric
report submitted in connection with sentencing that disclosed “highly personal family matters”).
         Case 1:19-cr-00814-VEC Document 21 Filed 06/05/20 Page 2 of 2
June 4, 2020
Page 2 of 2


       In accordance with Your Honor’s Individual Practices, highlighted versions of the
unredacted materials will be sent to Chambers in electronic and hardcopy form later today.
Redacted versions of these materials will be filed on ECF contemporaneously with this letter.


                                                    Respectfully submitted,
                                                    KRIEGER KIM & LEWIN LLP


                                              By: ___________________________
                                                  Edward Y. Kim
                                                  Jonathan F. Bolz


cc:    All counsel of record (via ECF and email only)




                                          Application GRANTED.

                                         SO ORDERED.


                                                                    6/5/2020

                                         HON. VALERIE CAPRONI
                                         UNITED STATES DISTRICT JUDGE
